Devin, I.
The defendant assigns as error the denial by the trial judge of his motion for judgment as of nonsuit. He contends the evidence was insufficient to warrant its submission to the jury.
The evidence offered by the State was in some respects circumstantial, and the sequence of events was not always clear, but we think this evidence considered in the light most favorable for the State was sufficient to withstand the demurrer, and that the ruling below should be upheld.
As was said by this Court in S. v. Johnson, 199 N.C. 429, 154 S.E. 730, “if there be any evidence tending to prove the fact in issue, or which reasonably conduces to its conclusion as a fairly logical and legitimate deduction, and not merely such as raises a suspicion or conjecture in regard to it, the case should be submitted to the jury.” S. v. Boyd, 223 N.C. 79, 25 S.E. 2d 456.
However, we think there was error in the admission, over defendant’s objection, of the unsworn declarations of Harold Ward and defendant’s son with respect to defendant’s attitude toward the deceased, and that this was prejudicial. Likewise, the testimony of the sheriff that one of the men who came to him that night told him the defendant went in his house to get a gun, and they thereupon left, would seem to violate the rule against hearsay evidence. S. v. Lassiter, 191 N.C. 210, 131 S.E. 577; *709Teague v. Wilson, 220 N.C. 241, 17 S.E. 2d 9; S. v. Black, 230 N.C. 448, 53 S.E. 2d 443; Stansbury, Evidence, See. 138.
As we think the defendant is entitled to another hearing, we refrain from further elaboration or analysis of the evidence.
New trial.
BaeNhill, O. J., took no part in the consideration or decision of this case.